Opinion filed June 8, 2017




                                      In The


        Eleventh Court of Appeals
                                    __________

                              No. 11-15-00133-CR
                                    __________

                     JAMES TODD ADAMS, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                      On Appeal from the 70th District Court
                               Ector County, Texas
                         Trial Court Cause No. A-41,084


                      MEMORANDUM OPINION
      James Todd Adams appeals his two jury convictions for the offenses of sexual
assault of a child. The jury assessed Appellant’s punishment at confinement for a
term of ten years in the Institutional Division of the Texas Department of Criminal
Justice on the first count and for a term of fifteen years on the second count. The
trial court ordered that both sentences are to run consecutively. On appeal, Appellant
presents a single issue alleging that the prosecutor made an improper jury argument
at the end of the punishment phase. We affirm.
                                 Background Facts
      Appellant was charged in a two-count indictment with committing two acts
of sexual assault on J.E.D., a child younger than seventeen, on or about May 6, 2012.
Count One alleged an act of digital penetration, and Count Two alleged an act of
penile penetration. J.E.D. was nineteen at the time of trial in 2015, and she lived in
Odessa. When J.E.D. was younger, she and her mother moved in with Appellant
and his family in East Texas. J.E.D. testified that she and Appellant began having
sexual intercourse on an almost daily basis at his home in East Texas, starting in
October 2008 when she was thirteen and Appellant was thirty-two. At some point,
Appellant was investigated in East Texas for having inappropriate relations with
J.E.D. She testified that she initially lied about Appellant’s conduct with her.
      J.E.D. moved to Odessa in an effort to get away from Appellant. Appellant
subsequently contacted her in the spring of 2012 while she was living in Odessa.
She was sixteen at the time. Appellant and an adult female traveled from East Texas
to Odessa sometime around May 6, 2012, to meet with J.E.D. J.E.D. met the couple
at the mall in Odessa. After spending time shopping, dining, and watching a movie
with the couple, J.E.D. eventually accompanied them to a motel room where
Appellant engaged in various sex acts with both J.E.D. and the adult female. When
the adult female transported J.E.D. in Appellant’s vehicle back to J.E.D.’s home the
next morning, J.E.D.’s father recognized the vehicle as belonging to Appellant.
                                      Analysis
      In a single issue on appeal, Appellant contends that the prosecutor made an
improper jury argument at the close of the punishment phase. The challenged
argument occurred during the State’s initial closing argument when the prosecutor
stated: “A lot of times we have cases with two counts and juries want to know, do -
- does the time run concurrently or does it get stacked? That is not a question that
we can answer for you, okay. So don’t worry about it.” However, Appellant did not
                                          2
object to this argument. The State contends that Appellant has waived any complaint
of improper jury argument in the absence of an objection at trial. We agree.
       Generally, to preserve error for an improper jury argument, a defendant
should (1) contemporaneously object to the statement, (2) request an instruction that
the jury disregard the statement if the objection is sustained, and (3) move for a
mistrial if the request for an instruction is granted. Cooks v. State, 844 S.W.2d 697,
727–28 (Tex. Crim. App. 1992). “[A] defendant’s failure to object to a jury
argument or a defendant’s failure to pursue to an adverse ruling his objection to a
jury argument forfeits his right to complain about the argument on appeal.”
Cockrell v. State, 933 S.W.2d 73, 89 (Tex. Crim. App. 1996); see Threadgill v. State,
146 S.W.3d 654, 670 (Tex. Crim. App. 2004) (failure to object to an allegedly
“manifestly improper” jury argument forfeits the right to raise the issue on appeal).
Because Appellant did not object at trial to the argument that he claims was
improper, he has not preserved his sole appellate issue for appellate review. See
TEX. R. APP. P. 33.1(a); Cockrell, 933 S.W.2d at 89; Cooks, 844 S.W.2d at 727–28.
We overrule Appellant’s sole issue on appeal.
                                   This Court’s Ruling
      We affirm the judgments of the trial court.




                                                     JOHN M. BAILEY
                                                     JUSTICE
June 8, 2017
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.



                                            3